Detailed Office Action
The communication dated 3/5/2020 has been entered and fully considered.
Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. 2017/0020196 CAMERON, hereinafter CAMERON
As for claims 1, 8, and 9, CAMERON discloses an aerosol generating device [Figure 2B].  It has a container holding the material to be vaporized (1510) and a vaporizer (1505) which atomizes the material [Figure 15; 0232].  CAMERON discloses sound generating speaker (1518) [0162] which is coupled to a controller (1514) which can initiate the speaker to produce a sound stored in memory [Figure 15; 0163].   CAMERON discloses multiple sounds including based on a type of substrate being smoked [0053; joint (marijuana), cigarette (tobacco)].  
 The processor controls the speaker to activate in response to date detected by the flow sensor (1509) [0164; Figure 15].  
	As for claim 2, CAMERON discloses producing sound in response to the flow sensor detecting high flow through the device and increasing the sound volume or begin an output of sound [0175].  The increasing intensity of volume provides information to the user of the intensity of puffing.

As for claim 5, CAMERON discloses a bubbling noise or a chirping noise which are masking noises [0162, 1166].
	As for claim 6, CAMERON discloses simulating the sizzling of a cigarette [0203].
	As for claim 7,	 CAMERON discloses storing voices to provide information to the user [0087, 0166].  CAMERON also discloses producing sound in response to the flow sensor detecting high flow through the device and increasing the sound volume or begin an output of sound [0175].   Therefore the sound provides information regarding puff strength.
	As for claim 10, CAMERON discloses storing the sounds in memory for storing audio files [0005].
	As for claim 13, CAMERON discloses a bubbling noise or a chirping noise which are masking noises [0162, 1166]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0020196 CAMERON, hereinafter CAMERON, in view U.S. 2018/0043114 BOWEN et al., hereinafter BOWEN.
As for claims 11 and 12, CAMERON discloses that the device can display detected constituents of material [0110].  However, CAMERON does not disclose it can determine the type of aerosol generating substance based on an identifier coupled to the aerosol generating substrate.
BOWEN in the same art of vaporizers discloses that a cartridge (114) comprising the material to be vaporized (120) can have an identifier (138) on the cartridge (114) [Figure 1A] which is detected by the body of the vaporizer [0056].  The identifier can be a barcode or markings [0068] which can be to the user.  BOWEN discloses that the identifier can store information about the cartridge including information about the vaporizable material in the cartridge [0070] and specific settings for use [0070].

As for claims 14 and 15, CAMERON discloses a display (911) with multiple graphical elements [Figure 10] which is in communication with the vaporizer [0109] as part of an electronic device (910).  CAMERON allows the user to select multiple modes using the interface [0109] which is sent to the vaporizer [Figure 10].  CAMERON discloses that the interface can select the type of device that is being simulated from multiple choices [Figure 10; 0109-0110].  
	CAMERON as combined with BOWEN above teaches identifying the specific type of material being used in the cartridge and the specific temperatures for each cartridge type.  BOWEN states that the temperature can be controlled based upon the material/cartridge or set manually [0070, 0225].  In CAMERON the user manually selects the sound associated with each cartridge on the menu.  For example the user would select “cigarette” for a cartridge containing tobacco/tobacco flavor material or select “joint” for a cartridge containing marijuana/THC [0053].   CAMERON does not have a setting on the interface to automatically select the sounds played based on the identified material of the cartridge.
However, at the time of the invention it would be obvious to the person of ordinary skill in the art to have a setting which allows for automatically selecting the best sound based on the material as identified by the cartridge.  The person of ordinary skill in the art would expect success as the combination can already determine the type of material being vaporized and the combination simply automates the selection of sound [MPEP 2144.04(III)].   The person of 
As for claim 16, CAMERON discloses an aerosol generating device [Figure 2B].  It has a container holding the material to be vaporized (1510) and a vaporizer (1505) which atomizes the material [Figure 15; 0232].  CAMERON discloses sound generating speaker (1518) [0162] which is coupled to a controller (1514) which can initiate the speaker to produce a sound stored in memory [Figure 15; 0163].   CAMERON discloses multiple sounds including based on a type of substrate being smoked [0053 joint (marijuana), cigarette (tobacco)].  
 The processor controls the speaker to activate in response to date detected by the flow sensor (1509) [0164; Figure 15]. 
 CAMERON discloses a display (911) with multiple graphical elements [Figure 10] which is in communication with the vaporizer [0109] as part of an electronic device (910).  CAMERON allows the user to select multiple modes using the interface [0109] which is sent to the vaporizer [Figure 10].  CAMERON discloses that the interface can select the type of device that is being simulated from multiple choices [Figure 10; 109-110].
	CAMERON as combined with BOWEN above teaches identifying the specific type of material being used in the cartridge and the specific temperatures for each cartridge type.  BOWEN states that the temperature can be controlled based upon the material/cartridge or set manually [0070, 0225].  In CAMERON the user manually selects the sound associated with each cartridge on the menu.  For example the user would select “cigarette” for a cartridge containing tobacco/tobacco flavor material or select “joint” for a cartridge containing marijuana/THC 
However, at the time of the invention it would be obvious to the person of ordinary skill in the art to have a setting which allows for automatically selecting the best sound based on the material as identified by the cartridge.  The person of ordinary skill in the art would expect success as the combination can already determine the type of material being vaporized and the combination simply automates the selection of sound [MPEP 2144.04(III)].   The person of ordinary skill in the art would expect success as CAMERON already has selection of sounds based upon the material type and the combination with BOWEN allows for the detection of material without user input.  Further, the programming is already capable of automatically setting temperature or manually setting temperature as suggested by BOWEN.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748